Citation Nr: 1646588	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to an effective date earlier than June 21, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD) with dysthymic disorder (depression), to include on the basis of clear and unmistakable error (CUE) in May 2002, June 2005, September 2008, and November 2009 rating decisions that previously denied service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New York and Columbia, South Carolina.  The case is currently under the jurisdiction of the RO in Columbia, South Carolina.

In July 2015 and January 2016 substantive appeals (VA Form 9s), the Veteran requested a Board hearing.  In a written statement received in February 2016, the Veteran subsequently withdrew the hearing request.  Thus, the hearing request is withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issue of entitlement to an effective date earlier than June 21, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD) with dysthymic disorder (depression), to include on the basis of clear and unmistakable error (CUE) in May 2002, June 2005, September 2008, and November 2009 rating decisions that previously denied service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of January 2010 and May 2010 letters which were sent either prior to the initial unfavorable decision or prior to readjudication of the case.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records (STRs), service personnel records (SPRs), VA treatment records, VA examination reports, and records from the Social Security Administration have been obtained and considered.  While the Veteran submitted an authorization form in March 2013 to obtain outstanding records from Beaufort Memorial Hospital dated from March 2012 to March 2013, the Veteran was notified in January 2015 and April 2015 letters that he needed to compete and return an updated authorization form so that VA may obtain such records.  He was also advised that he may obtain the records himself and send them to VA.  Unfortunately, the Veteran did not respond to this request and, absent the submission of appropriate authorization forms from the Veteran, VA is unable to request the identified records.  In this regard, the duty to assist is not a one-way street.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  There would be no purpose served in remanding this case for any additional notification.  As such, no further action is required.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded a VA examination in June 2010 with regard to his claimed ischemic heart disease.  The Veteran has not alleged that such VA examination is inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate to decide the ischemic heart disease issue as it is predicated on an interview with the Veteran, a review of the record, and a physical examination.  In this regard, such examination failed to reveal a diagnosis of ischemic heart disease and, therefore, a nexus opinion is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the ischemic heart disease issue decided herein has been met.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include ischemic heart disease.  38 C.F.R. § 3.309; See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).
 
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 
      
Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, while the Veteran contends that he served in Vietnam from 1969 to 1970, his SPRs due not show any service in Vietnam and, instead, show service in Thailand from October 1969 to November 1970 followed by service in Korea from April 1973 to April 1974.  

The Veteran contends that he has a current diagnosis of ischemic heart disease related to his military service.  The Veteran's STRs show complaints regarding the heart in service.  Specifically, in the Veteran's "Report of Medical History" the Veteran reported a history of "palpitation or pounding heart" as well as "high or low blood pressure" and in the Veteran's May 1976 "Report of Medical History" the Veteran reported a history of "high or low blood pressure" and possible "palpitation or pounding heart."  However, the Veteran's STRs are negative for a diagnosis or treatment of a heart disability.  Specifically, the Veteran's May 1976 separation examination shows a normal heart. 

Post-service treatment records show complaints of chest pain as early as April 2000 which was found to be secondary to chronic obstructive pulmonary disease (COPD).

The Veteran submitted a claim for service connection for "ischemic heart disease" in December 2009.  He wrote that he was being followed due to an irregular stress test and was scheduled for a heart catheterization.  The Veteran requested that he be considered for compensation for ischemic heart disease due to exposure to herbicides during his military service.  

The Veteran was afforded a VA examination in June 2010.  Significantly, this examination report notes that while the Veteran was thought to have ischemic heart disease, a December 2009 VA treatment record shows that a cardiac catheterization was performed after a suspicious stress test but that the cardiac catheterization was normal and showed clean arteries.  As such, the Veteran's heart was ruled out as being a source of his chest pain.  Notably, the examination report shows that the Veteran had a diagnosis of COPD and that his lung collapsed in 2003.  It was noted that the Veteran had had difficulty breathing ever since.

Private treatment records show complaints of chest pain in May 2011 and March/April 2013 with a history of coronary artery disease but, ultimately show a normal heart.  VA treatment records dated through December 2015 are also negative for a diagnosis of ischemic heart disease.   

The Board finds that service connection for ischemic heart disease is not warranted.  While the Veteran's medical records show complaints of chest pain as well as a history of coronary artery disease, the December 2009 VA treatment record, the June 2010 VA examination report, as well as private treatment records dated in May 2011 and March/April 2013 show that the Veteran has a normal heart and that his heart is not the source of his chest pain.  Furthermore, to the extent that the Veteran is claiming service connection for simply chest pain, the Board notes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While the Veteran contends that he has a current diagnosis of ischemic heart disease, he has not been shown to have the requisite medical training to attribute his chest pain a diagnosis of a heart disability.  In this regard, as a lay person, he is not competent to relate any symptomatology to a service-connected disability as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of clinical and diagnostic tests.  Therefore, as such is a complex medical question, the Veteran is not competent to relate any alleged symptomatology to a diagnosed disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the competent evidence, i.e., the objective medical findings, is against the finding that the Veteran has ischemic heart disease or any other disability of the heart, the Board finds that he does not have a current diagnosis of a heart disability prior to, or during, the pendency of the claim.  As such, service connection for ischemic heart disease is not warranted.

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for ischemic heart disease and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ischemic heart disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for ischemic heart disease is denied.  


REMAND

Regarding the Veteran's claim for an earlier effective date for the award of service connection for PTSD with dysthymia (depression), the February 2012 rating decision on appeal assigned an effective date of June 21, 2011, based on the fact that such was the date that VA first received the Veteran's application to reopen his claim following final disallowances in May 2002, June 2005, September 2008, and November 2009.  In this regard, the Veteran argues that the effective date for service connection for PTSD should have been assigned as of the date of receipt when he initially filed his claim for such disability, i.e., March 4, 2002, as the May 2002 denial was clearly and unmistakably erroneous.

The record reflects that, in the May 2002 rating decision, the RO denied service connection for PTSD based on the fact that there was no confirmed military stressor.  In reaching such decision, the RO considered the Veteran's SPRs and STRs, which failed to denote combat, and post-service VA treatment records, which revealed a diagnosis of PTSD.  The RO specifically determined that the Veteran's military records did not show that he was involved in combat and he did not respond to the RO's March 2002 development letter requesting information about his stressor(s).  

In May 2002, the Veteran was advised of the decision and his appellate rights; however, he did not appeal such decision.  Furthermore, no additional evidence pertaining to such claim was received prior to the expiration of the appeal period stemming from the May 2002 rating decision.  38 C.F.R. § 3.156(b).  

While the Veteran attempted to reopen his previously denied claim in March 2005, June 2008, and October 2008 such claims were denied in June 2005, September 2008, and November 2009 rating decisions (respectively).  As above, the Veteran was advised of each of these decisions and his appellate rights; however, he did not appeal such decisions.  Furthermore, no additional evidence pertaining to such claims was received prior to the expiration of the appeal periods stemming from the June 2005, September 2008, and November 2009 rating decisions.  38 C.F.R. § 3.156(b).  

Thereafter, in June 2011, the RO received the Veteran's application to reopen his claim for service connection for PTSD.  Based on a rule change that came into effect in July 2010 that relaxes the evidentiary standard for establishing an in-service stressor that is related to fear of hostile military or terrorist activity the Veteran was afforded a VA psychiatric examination in August 2011 and addendum medical opinions were obtained in November and December 2011.  Significantly, the December 2011 addendum opinion found that the Veteran's PTSD was directly related to the Veteran's generalized fear of hostile military activity while serving as a medic in Thailand during the Vietnam War Era.  The opinion also found that the Veteran's dysthymic disorder was secondary to his PTSD.  Thereafter, the February 2012 rating decision granted service connection for PTSD with dysthymia (depression), assigning a 50 percent disability rating effective June 21, 2011.

In September 2012 correspondence, the Veteran disagreed with the effective date assigned for his award of service connection for PTSD, arguing that the effective date should be derived from his original request for service connection, allegedly dated January 17, 2002.  In a July 2015 statement of the case, the RO noted the prior May 2002, June 2005, September 2008, and November 2009 rating decisions which denied service connection for PTSD and found that there was no CUE in the prior decisions.  In a July 2015 VA Form 9, the Veteran wrote that the effective date for his award of service connection for PTSD should be March 4, 2002, the date he first submitted a claim for PTSD.  The Veteran also wrote that he submitted a notice of disagreement as to the May 2002 rating decision sometime between June and December 2002 and that he would "provide proof of that action."

In January 2016 correspondence, the Veteran argued that the May 2002 rating decision denying service connection for PTSD contained CUE.  Specifically, the Veteran wrote that, at the time of the May 2002 rating decision, his SPRs supported his service as a combat medic in Thailand and Vietnam and that it was this service that was, ultimately, used to grant service connection for PTSD in February 2012.  

While the AOJ determined that there was no CUE in the prior May 2002, June 2005, September 2008, and November 2009 rating decisions in a July 2015 statement of the case, the RO has not yet addressed the Veteran's specific allegations pertaining to CUE.  Moreover, the July 2015 statement of the case did not advise the Veteran of the laws and regulations specific to CUE claims.  Therefore, on remand, the AOJ should address the Veteran's specific contentions pertaining to CUE and provide him with notice of the laws and regulations governing CUE claims.  The Veteran should also be given the opportunity to submit any documentation showing that he submitted a notice of disagreement as to the May 2002 rating decision sometime between June and December 2002 as alleged in his July 2015 VA Form 9.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to submit any documentation showing that he submitted a notice of disagreement as to the May 2002 rating decision denying service connection for PTSD sometime between June and December 2002 as alleged in his July 2015 VA Form 9.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

The AOJ should specifically consider whether the prior May 2002, June 2005, September 2008, and November 2009 rating decisions such contain CUE as alleged by the Veteran in January 2016 correspondence.  Specifically, the Veteran claims that the RO failed to properly consider the information contained in his SPRs which supported his service as a combat medic in Thailand and Vietnam and that it was this service that was, ultimately, used to grant service connection for PTSD in February 2012.  Furthermore, the AOJ should consider the Veteran's allegation, and any supporting documentation, that he submitted a notice of disagreement as to the May 2002 rating decision sometime between June and December 2002 as alleged in his July 2015 VA Form 9.  
	
If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes notice of the laws and regulations governing CUE claims.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


